In consolidated actions, inter alia, to set aside a mortgage, the plaintiffs Zipora Karas and Deborah Karas Ben Ezra, individually and doing business as 4711 Associates, appeal, as limited by their brief, from so much of an order of the Supreme Court, Kings County (Spodek, J.), dated July 10, 1990, as denied their motion for summary judgment. The plaintiffs were subsequently granted summary judgment by an order of the same court, dated December 20, 1990.
Ordered that the appeal is dismissed as academic, without costs or disbursements (see, Karas v Shur, 189 AD2d 856 [decided herewith]). Mangano, P. J., Rosenblatt, Ritter and Santucci, JJ., concur.